
	
		III
		110th CONGRESS
		1st Session
		S. RES. 123
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2007
			Mr. DeMint submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		Reforming the congressional earmark
		  process. 
	
	
		1.Congressional earmark
			 reform
			The Standing Rules of the Senate are
			 amended by adding at the end the following:
				
					RULE XLIV
			 
					EARMARKS
						1.It shall not be in
				order to consider—
							(a)a bill or joint
				resolution reported by a committee unless the report includes a list, which
				shall be made available on the Internet in a searchable format to the general
				public for at least 48 hours before consideration of the bill or joint
				resolution, of congressional earmarks, limited tax benefits, and limited tariff
				benefits in the bill or in the report (and the name of any Member who submitted
				a request to the committee for each respective item included in such list) or a
				statement that the proposition contains no congressional earmarks, limited tax
				benefits, or limited tariff benefits;
							(b)a bill or joint
				resolution not reported by a committee unless the chairman of each committee of
				jurisdiction has caused a list, which shall be made available on the Internet
				in a searchable format to the general public for at least 48 hours before
				consideration of the bill or joint resolution, of congressional earmarks,
				limited tax benefits, and limited tariff benefits in the bill (and the name of
				any Member who submitted a request to the committee for each respective item
				included in such list) or a statement that the proposition contains no
				congressional earmarks, limited tax benefits, or limited tariff benefits to be
				printed in the Congressional Record prior to its consideration; or
							(c)a conference
				report to accompany a bill or joint resolution unless the joint explanatory
				statement prepared by the managers on the part of the House and the managers on
				the part of the Senate includes a list, which shall be made available on the
				Internet in a searchable format to the general public for at least 48 hours
				before consideration of the conference report, of congressional earmarks,
				limited tax benefits, and limited tariff benefits in the conference report or
				joint statement (and the name of any Member, Delegate, Resident Commissioner,
				or Senator who submitted a request to the House or Senate committees of
				jurisdiction for each respective item included in such list) or a statement
				that the proposition contains no congressional earmarks, limited tax benefits,
				or limited tariff benefits.
							2.For the purpose of
				this rule—
							(a)the term
				congressional earmark means a provision or report language
				included primarily at the request of a Member, Delegate, Resident Commissioner,
				or Senator providing, authorizing or recommending a specific amount of
				discretionary budget authority, credit authority, or other spending authority
				for a contract, loan, loan guarantee, grant, loan authority, or other
				expenditure with or to an entity, or targeted to a specific State, locality or
				Congressional district, other than through a statutory or administrative
				formula-driven or competitive award process;
							(b)the term
				limited tax benefit means—
								(1)any revenue
				provision that—
									(A)provides a
				Federal tax deduction, credit, exclusion, or preference to a particular
				beneficiary or limited group of beneficiaries under the Internal Revenue Code
				of 1986; and
									(B)contains
				eligibility criteria that are not uniform in application with respect to
				potential beneficiaries of such provision; or
									(2)any Federal tax
				provision which provides one beneficiary temporary or permanent transition
				relief from a change to the Internal Revenue Code of 1986; and
								(c)the term
				limited tariff benefit means a provision modifying the Harmonized
				Tariff Schedule of the United States in a manner that benefits 10 or fewer
				entities.
							3.A Member may not
				condition the inclusion of language to provide funding for a congressional
				earmark, a limited tax benefit, or a limited tariff benefit in any bill or
				joint resolution (or an accompanying report) or in any conference report on a
				bill or joint resolution (including an accompanying joint explanatory statement
				of managers) on any vote cast by another Member, Delegate, or Resident
				Commissioner.
						4. (a) A
				Member who requests a congressional earmark, a limited tax benefit, or a
				limited tariff benefit in any bill or joint resolution (or an accompanying
				report) or in any conference report on a bill or joint resolution (or an
				accompanying joint statement of managers) shall provide a written statement to
				the chairman and ranking member of the committee of jurisdiction,
				including—
							(1)the name of the
				Member;
							(2)in the case of a
				congressional earmark, the name and address of the intended recipient or, if
				there is no specifically intended recipient, the intended location of the
				activity;
							(3)in the case of a
				limited tax or tariff benefit, identification of the individual or entities
				reasonably anticipated to benefit, to the extent known to the Member;
							(4)the purpose of
				such congressional earmark or limited tax or tariff benefit; and
							(5)a certification
				that the Member or spouse has no financial interest in such congressional
				earmark or limited tax or tariff benefit.
							(b)Each committee
				shall maintain the written statements transmitted under subparagraph (a). The
				written statements transmitted under subparagraph (a) for any congressional
				earmarks, limited tax benefits, or limited tariff benefits included in any
				measure reported by the committee or conference report filed by the chairman of
				the committee or any subcommittee thereof shall be published in a searchable
				format on the committee’s or subcommittee’s website not later than 48 hours
				after receipt on such information.
						5.It shall not be in
				order to consider any bill, resolution, or conference report that contains an
				earmark included in any classified portion of a report accompanying the measure
				unless the bill, resolution, or conference report includes to the greatest
				extent practicable, consistent with the need to protect national security
				(including intelligence sources and methods), in unclassified language, a
				general program description, funding level, and the name of the sponsor of that
				earmark.
						.
			
